IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 99-10436
                           Summary Calendar


GEORGE VERNON CHILES,

                                             Plaintiff-Appellant,

                                 versus

THOMAS WINDHAM; CITY OF FORT WORTH,

                                             Defendants-Appellees.



            Appeal from the United States District Court
                 for the Northern District of Texas
                           (4:95-CV-374-Y)


                          November 24, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     George Vernon Chiles brought suit under 42 U.S.C. § 1983,

claiming an unconstitutional stop, search and seizure of his

property.    Chiles appeals the district court’s grant of summary

judgment for the defendants, the City of Fort Worth and its police

chief.

     The    district   court   held   that   Chiles   had   suffered   no

constitutional violation from the actions of the police officers.

After a careful review of the record and briefs, we affirm the


    *
     Pursuant to Fifth Circuit Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
judgment on the grounds that Chiles presents no issue of material

fact supporting liability against the specific defendants.     This

court may affirm summary judgment on grounds other than those

relied upon by the district court.   See Yeager v. City of McGregor,

980 F.2d 337, 339 (5th Cir. 1993).

     Chiles does not articulate any role of the police chief which

would support liability, and he fails to identify the policy of the

Fort Worth police department from which the alleged violations

resulted. Given that the officers involved in the incident are not

defendants, we need not decide whether they violated Chiles’

constitutional rights.

     AFFIRMED.